[Cite as Boles v. Knab, 130 Ohio St.3d 339, 2011-Ohio-5049.]




                BOLES, APPELLANT, v. KNAB, WARDEN, APPELLEE.
          [Cite as Boles v. Knab, 130 Ohio St.3d 339, 2011-Ohio-5049.]
Habeas corpus—Failure to state a viable claim—Adequate remedy at law
        available—Court of appeals’ dismissal of petition affirmed.
  (No. 2011-0808—Submitted September 21, 2011—Decided October 4, 2011.)
                APPEAL from the Court of Appeals for Ross County,
                                     No. 11CA3201.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Shawn R. Boles, for a writ of habeas corpus. Boles’s
speedy-trial and double-jeopardy claims under R.C. 2945.73(D) are not
cognizable in habeas corpus. See Tisdale v. Eberlin, 114 Ohio St.3d 201, 2007-
Ohio-3833, 870 N.E.2d 1191, ¶ 7 (“a claimed violation of a right to a speedy trial
is not cognizable in habeas corpus”); Smith v. Voorhies, 119 Ohio St.3d 345,
2008-Ohio-4479, 894 N.E.2d 44, ¶ 9 (“res judicata is not an appropriate basis for
extraordinary relief”). “An appeal rather than a writ of habeas corpus is the
proper remedy to challenge alleged violations of the right to a speedy trial.” In re
Petition for Writ of Habeas Corpus for Jackson (1988), 36 Ohio St.3d 189, 190,
522 N.E.2d 540 (affirming judgment denying writ of habeas corpus based on
claimed violation of right to speedy trial under R.C. 2945.71 through 2945.73 and
the United States and Ohio Constitutions). Appeal is also the appropriate remedy
to raise a claimed violation of double jeopardy. Smith at ¶ 9.
        {¶ 2} Dismissal under Civ.R. 12(B)(6) for failure to state a claim was
warranted because after all factual allegations of Boles’s petition were presumed
to be true and all reasonable inferences therefrom were made in his favor, it
                                  SUPREME COURT OF OHIO




appeared beyond doubt that he was not entitled to the requested extraordinary
relief in habeas corpus. No further inquiry into the legality of his detention was
necessary. And insofar as Boles claims that the court of appeals’ judgment that
he is appealing from does not constitute a final, appealable order, his claim lacks
merit.1
                                                                   Judgment affirmed.
          O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                    __________________
          Shawn R. Boles, pro se.
          Michael DeWine, Attorney General, and Elizabeth A. Matune, Assistant
Attorney General, for appellee.
                                 ______________________




1. We also deny Boles’s motion to strike appellee’s merit brief.




                                                2